SLOAN, J.
Plaintiff imports hardwood veneer for manufacture into plywood at its Roseburg plant. Plaintiff’s process of importation, storage and use is substantially the same as that involved in Beall Pipe v. Tax Commission, 1969, 254 Or 195, 458 P2d 420. The legal problems in this case are almost identical to those in Beall. Our decision in Beall adopted the opinion of the tax court at 3 OTR 229 (1968).
Defendant’s argument in the instant case is that we should overturn the Beall decision. We decline to do so.
Defendant also argues, in this court, that a “prudent manufacturer” here would have determined that the “current operation needs” formula, adopted in Beall, would necessitate that plaintiff’s current needs would require a six months’ supply of Philippine mahogany, one of the kinds of veneer involved. The tax court found that a 90-day supply was adequate. There is no evidence to justify defendant’s claim for a six months’ operational need.
In the tax court there was an' issue presented .that plaintiff was not an importer. This was decided adversely to defendant by the tax court and the issue is *15not presented here. We are not concerned with that aspect of the tax court’s decision. Otherwise we adopt the tax court’s opinion published at 3 OTft 323 (1969).
Affirmed.